Motion Granted; Order filed June 24, 2014.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-13-00889-CR
                                    ____________

                         NOE GERARDO MORIN, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee


                       On Appeal from the 337th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1306502


                                        ORDER

       Appellant’s court-appointed counsel, Angela Cameron, filed a brief in which she
concludes the appeal is wholly frivolous and without merit. Counsel advised the court
that appellant has been provided a copy of the record and notified of his right to file a pro
se brief. See Anders v. California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969). Counsel requested an extension of time for appellant to file
any pro se brief in response to the Anders brief. We GRANT the requested extension and
issue the following order:
      If appellant wishes to file a pro se brief in response to counsel’s Anders brief, we
ORDER that any pro se brief is due on or before September 18, 2014. No further
extensions of time will be granted absent exceptional circumstances.



                                     PER CURIAM